           Case 3:20-cv-00597-SDD-EWD        Document 9    08/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ANDREWS                                                              CIVIL ACTION

VERSUS                                                               20-597-SDD-EWD

PERFORMANCE
CONTRACTORS

                                           RULING

          The Court, after carefully considering the Complaints,1 the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated June 14, 2021, to which no objection was

filed, hereby approves the Report and Recommendations of the Magistrate Judge and

adopts it as the Court’s opinion herein.

          ACCORDINGLY,

          IT IS HEREBY ORDERED that the Plaintiff's claim in this matter under 42 U.S.C.

§ 1983 against Performance Contractors is DISMISSED WITH PREJUDICE as legally

frivolous and for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e), as he has not

alleged a state actor, and this case is CLOSED.

          Judgment shall be entered accordingly.

          Signed in Baton Rouge, Louisiana on August 5, 2021.


                                           
                                           S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA


1
    Rec. Docs. 1 and 3.
2
    Rec. Doc. 6.
